DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,639,804 B1, claims 1-20 of U.S. Patent No. 10,081,365 B2, claims 1-18 of U.S. Patent No. 10,793,160 B2, and claims 1-16 of U.S. Patent No. 11,254,317 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims and the patented claims are very similar in claim scopes and the pending claims are obvious modifications of the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cordova (Pub. No.: US 2017/0210290 A1).

Regarding claim 1, Cordova teaches a system configured to determine responsiveness of a driver of a vehicle to being prompted regarding driving behaviors, wherein the vehicle is configured to generate driving behavior information regarding operation of the vehicle (Abstract, Fig 1 – Fig. 15, a driving behavior monitoring and tracking system), the system comprising: 
a set of processors including a first processor located on or in the vehicle (Figs. 1-2, mobile device 101, abstract “For example, a mobile device carried by a user can be used to detect and analyze driving behavior.”. The mobile device is located inside of the vehicle while the driver is operating the vehicle) and a second processor remotely located from the vehicle (Figs. 1-2, server 150, 201), wherein the set of processors is configured by machine-readable instructions to: 
 	prompt, by the second processor, the driver to curb occurrences of a specific driving behavior by the driver, wherein the specific driving behavior characterizes operation of the vehicle by the driver (Fig. 3, step 335, Figs. 7, 9-10, para [0019], “FIG. 7 illustrates screen shots of audio alerts for modifying driving behavior according to an embodiment of the invention.”, para [0043], “Although shown and described as being contained within server 201, it is contemplated that any or all of the components of server 201 may instead be implemented within mobile device 101, and vice versa. It is further contemplated that any or all of the functionalities described herein may be performed during a drive, in real time, or after a drive.” and para [0060], “In one embodiment, the driving events may be collected by, or reported to, a central server (such as server 150 of FIG. 1, and/or server 201 of FIG. 2). The central server may use the driving event data, for example, to determine risky driving behavior.” . The server outputs an alert notification to the mobile device to notify the driver of an improper driving behavior); 
 	obtain, by the second processor, the driving behavior information that characterizes operation of the vehicle by the driver subsequent to prompting the driver (Fig. 3, step 340, the server collects behavior data after the notification step 335); and 
 	assess, by the second processor, responsiveness of the driver to being prompted, wherein assessment of the responsiveness is based on the driving behavior information, wherein the assessment of the responsiveness of the driver includes a determination whether the driver has curbed the occurrences of the specific driving behavior subsequent to being prompted (Fig. 3, steps 345-350 Fig. 9 – Fig. 10, para [0053], “At step 345, changes in behavior are determined using, in one example, A/B testing.  For example, if an audio alert for a "hard brake" was provided at step 335, subsequent acceleration data can be collected and analyzed to determine whether any hard braking occurred after the notification.  The results of this analysis may be used to determine the efficacy of the notification in modifying or improving the user's driving behavior.  The type and timing of future notifications to the user can be modified based on the efficacy of previous notifications.”. The server determines whether the driver has responded to the notification by modifying the driving behavior).  

Regarding claim 2, Cordova teaches the system of claim 1, wherein the set of processors is further configured to: 
 	obtain feedback information correlating to the specific driving behavior, 
 	wherein prompting the driver is accomplished by providing feedback to the driver in the vehicle, wherein the feedback is defined by the feedback information (Figs. 9-10, the system tracks the driver’s improper driving behaviors and provides feedbacks to the driver).  

Regarding claim 3, Cordova teaches the system of claim 2, wherein the set of processors is further configured to effectuate provision of the feedback to the driver by operating one or more different feedback generators, wherein the one or more different feedback generators include a display, a speaker, and/or a haptic generator (Figs. 7, 9-10, audio alert and display the feedback message).  

Regarding claim 4, Cordova teaches the system of claim 3, wherein the set of processors is further configured to generate a driver responsiveness rating, the driver responsiveness rating characterizing whether the driver has curbed the occurrences of the specific driving behavior and which individual feedback generator of the one or more different feedback generators has been most effective in curbing the specific driving behavior by the driver (para [0050], “For example, an audio alert may be provided in the voice of a family member to provide greater impact to the driver.” and para [0051], “Embodiments of the present invention enable AB testing of various notification strategies, for example, notification during the trip versus push notification after the completion of the trip.  The effectiveness of the educational messages can be measured by the results measured during subsequent drives by the user.  Alerts can be tested, with the most effective alerts (e.g., for a given user) delivered to the user in a very user-centric manner.  The effectiveness of the messages (e.g., hard braking summary after the trip versus real-time alert through the mobile device) may be measured and vary depending on the particular driving behavior that is being addressed.”. Determine the effectiveness of the alert type).  

Regarding claim 5, Cordova teaches the system of claim 2, wherein the set of processors is further configured to: 
 	effectuate storage of driver responsiveness information, the driver responsiveness information including one or more of the driving behavior information and/or information relating to the responsiveness of the driver to the feedback; and effectuate retrieval of previously stored driver responsiveness information (Fig. 9 - Fig. 12, the driver’s response is stored and used to determines a streak and score).  

Regarding claim 6, Cordova teaches the system of claim 5, wherein the first processor is configured to select one or more of a display, a speaker, and/or a haptic generator to effectuate the provision of the feedback to the driver, wherein such selection is based on the previously stored driver responsiveness information (para [0050], “For example, an audio alert may be provided in the voice of a family member to provide greater impact to the driver.” and para [0051], “Embodiments of the present invention enable AB testing of various notification strategies, for example, notification during the trip versus push notification after the completion of the trip.  The effectiveness of the educational messages can be measured by the results measured during subsequent drives by the user.  Alerts can be tested, with the most effective alerts (e.g., for a given user) delivered to the user in a very user-centric manner.  The effectiveness of the messages (e.g., hard braking summary after the trip versus real-time alert through the mobile device) may be measured and vary depending on the particular driving behavior that is being addressed.”. The most effective alert method is used to alert the driver).  

Regarding claim 7, Cordova teaches the system of claim 1, further comprising the vehicle, wherein the vehicle includes one or more sensors, and wherein the one or more sensors include at least one of an image sensor, an audio sensor, a temperature sensor, a humidity sensor, a vehicle speed sensor, a wheel speed sensor, a proximity sensor, a pressure sensor, a seat belt sensor, an accelerometer, a tilt sensor, an inclination sensor, an angular rate sensor, a gyroscope, a geolocation sensor, a magnetometer, a radar detector, a radar sensor, a vibration sensor, a light detection sensor, an ECM sensor, a physiological sensor, a tachograph, and/or a user input device (Fig. 13, the vehicle has a steering wheel configured to allow the driver to input driving direction).  

Regarding claim 9, Cordova teaches the system of claim 1, wherein the driving behavior information includes one or more of visual information, audio information, motion information, acceleration information, location information, spatial information, orientation information, tilt information, inclination/declination information, vibration information, time information, vehicle status information, and/or driver status information (Fig. 7, vehicle braking information and driver using phone).

Regarding claim 10, recites a method performed by the system of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 11, recites a method performed by the system of claim 2. Therefore, it is rejected for the same reasons. 

Regarding claim 12, recites a method performed by the system of claim 5. Therefore, it is rejected for the same reasons. 

Regarding claim 13, Cordova teaches the method of claim 12, wherein assessing the responsiveness of the driver to the feedback takes into account the stored driver responsiveness information (para [0053], “At step 345, changes in behavior are determined using, in one example, A/B testing.  For example, if an audio alert for a "hard brake" was provided at step 335, subsequent acceleration data can be collected and analyzed to determine whether any hard braking occurred after the notification.  The results of this analysis may be used to determine the efficacy of the notification in modifying or improving the user's driving behavior.  The type and timing of future notifications to the user can be modified based on the efficacy of previous notifications.”. The system determines whether the driver has responded to the alert notification by improving driving behavior).

Regarding claim 14, recites a method performed by the system of claim 7. Therefore, it is rejected for the same reasons. 

Regarding claim 15, recites a method performed by the system of claim 4. Therefore, it is rejected for the same reasons. 

Regarding claim 16, recites a method performed by the system of claim 9. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cordova (Pub. No.: US 2017/0210290 A1) in view of Vulcano (Pub. No.: US 2014/0365126 A1).

Regarding claim 8, Cordova teaches the system of claim 7, wherein the mobile device is configured to display the alert notifications to the driver instead of the vehicle further includes a display configured to provide information to the driver of the vehicle, and wherein the prompting of the driver is accomplished through the display.  
However, in the same field of vehicle, Vulcano teaches a system to pair a display screen of a vehicle with a display screen of a mobile device to simultaneously display the same notification message. See Fig. 1, Fig. 2, Fig. 43 and Abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cordova’s vehicle to display the same notification message as the mobile device because the display screen of the vehicle is usually larger than the display screen of the mobile device to improve clarity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DeRuyck (Pub. No.: US 2016/0046298 A1) teaches a driver behavior detection and notification system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685